Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

BETWEEN

 

APPLIED DIGITAL SOLUTIONS, INC.

 

AND

 

DIGITAL ANGEL CORPORATION

 

 

February 25, 2005

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement is entered into as of February 25, 2005 (the
“Closing Date”), by Applied Digital Solutions, Inc., a Missouri corporation (the
“Purchaser” or “ADSX”), and its majority-owned subsidiary, Digital Angel
Corporation, a Delaware corporation (“Seller” or “DOC”).

 

Preliminary Statements

 

For strategic investment purposes, ADSX wishes to purchase from DOC and DOC
wishes to sell to ADSX, in a transaction exempt from the registration
requirements of the Securities Act of 1933, as amended, newly-issued shares of
the common stock of DOC in consideration for newly issued shares of the common
stock of ADSX (which ADSX will seek to register for resale pursuant to the
provisions of the Securities Act of 1933, as amended), on the terms and subject
to the conditions set forth in this Agreement.  ADSX currently owns
approximately 54% of the outstanding DOC Common Stock (as defined hereunder) and
has consented to the transactions contemplated herein.

 

Agreement

 

In consideration of the preliminary statements and the respective mutual
covenants, representations and warranties herein contained, the parties hereto
agree as set forth below.

 

ARTICLE I

 

Definitions

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the meanings indicated below:

 

“ADSX Common Stock” shall mean the common stock of ADSX, par value $.01 per
share.

 

“ADSX VWAP” means, for any date, the daily volume weighted average price of the
ADSX Common Stock for such date as reported by Bloomberg Financial, L.P. (based
on a Trading Day from 9:30 a.m. ET to 4:02 p.m. Eastern Time) using the VAP
(volume average price) function.

 

“Agreement” shall mean this Stock Purchase Agreement together with all exhibits
and schedules referred to herein.

 

“Agreement Effective Date” shall mean the date of execution of this Agreement.

 

 “Commission” shall mean the Securities and Exchange Commission.

 

“DOC Common Stock” shall mean the common stock of DOC, par value $.005 per
share.

 

2

--------------------------------------------------------------------------------


 

“DOC VWAP” means, for any date, the daily volume weighted average price of the
DOC Common Stock for such date as reported by Bloomberg Financial, L.P. (based
on a Trading Day from 9:30 a.m. ET to 4:02 p.m. Eastern Time) using the VAP
(volume average price) function.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

 “Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, joint stock company, joint venture,
trust or government, or any agency or political subdivision of any government or
any other entity.

 

 “SEC Reports” means all reports required to be filed by ADSX and DOC under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the one
year preceding the date hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Trading Day”  means a day on which the DOC Common Stock is traded on the
American Stock Exchange and a day on which the ADSX Common Stock is traded on
the Nasdaq SmallCap Market, or if the ADSX Common Stock is not listed on the
Nasdaq SmallCap Market, a day on which the ADSX Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board or is quoted in
the over-the-counter market as reported by the National Quotation Bureau
Incorporated.

 

ARTICLE II

 

Purchase of Securities; Consideration

 

2.1  Securities to be Purchased.  On and subject to the terms and conditions set
forth herein, on the Closing Date, DOC shall sell to ADSX, and ADSX shall
purchase from DOC, all of DOC’s right, title and interest in and to an aggregate
of $3,500,000 worth of shares of DOC Common Stock at a purchase price equaling
the average of the VWAPs of the DOC Common Stock for the ten Trading Days
immediately preceding (and not including) the Closing Date (“Per Share Purchase
Price”) (the “DOC Shares”).

 

2.2  Consideration.  The purchase price for the DOC Shares shall be $3,500,000
(“Purchase Price”), payable by ADSX on the Closing date (as defined hereunder)
by delivery, in the aggregate, of the number of shares of ADSX Common Stock
equal in value to $3,500,000 (the “ADSX Exchange Shares”).

 

2.3  Place of Closing; Closing Date.  The closing of the purchase and sale of
the DOC Shares under this Agreement will take place at the offices of the
Purchaser or other location as may be mutually agreed by Purchaser and Seller,
and shall occur on the date hereof (the “Closing Date”).

 

2.4  Closing Price.  The per share exchange price for the ADSX Exchange Shares
issuable under this Agreement on the Closing Date shall equal the average of the
ADSX VWAP for the ten (10) Trading Days immediately preceding (and not
including) the Closing Date.

 

3

--------------------------------------------------------------------------------


 

2.5  Deliveries of DOC Shares and ADSX Exchange Shares on the Closing Date. 
Subject to the terms and conditions of this Agreement and including but not
limited to the closing requirements of Section 7.1, on the Closing Date: (i) DOC
will deliver to ADSX that number of restricted DOC Shares being purchased as
calculated in Section 2.1, and (ii) ADSX will, upon receipt of the DOC Shares,
deliver to DOC, that number of restricted ADSX Exchange Shares being exchanged
in consideration for the DOC Shares as calculated in Section 2.2.

 

2.6 Fractional Shares. DOC and ADSX shall receive a whole number of shares of
DOC Shares and ADSX Exchange Shares, respectively, and no fractional shares of
DOC Shares and ADSX Exchange Shares shall be issued.  In lieu of fractional
shares, DOC and ADSX shall deliver to the other respective party, cash or a
company check in the amount of the fractional shares(s) otherwise issuable to
ADSX or DOC by the other party based on the Closing Price or Fixed Price
respectively.  The parties hereto hereby direct their transfer agents to issue
and deliver to the other party the shares in certificate form and agree to
provide any and all legal opinions and supporting documentation as may be
required by their transfer agent to effectuate such immediate issuance and
delivery of the Shares.

 

ARTICLE III

 

Representations and Warranties of DOC

 

In order to induce ADSX to enter into this Agreement and to consummate the
transactions contemplated hereby, DOC makes the representations and warranties
set forth below to ADSX.

 

3.1  Organization; Standing and Power.  DOC is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted.

 

3.2  Authorization; Enforceability.  The execution, delivery and performance of
this Agreement by DOC and the consummation by DOC of the transactions
contemplated hereby have been duly authorized by all requisite corporate
action.  This Agreement has been duly executed and delivered by DOC, and
constitutes the legal, valid and binding obligation of DOC, enforceable in
accordance with its terms, except to the extent that its enforcement is limited
by bankruptcy, insolvency, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

 

3.3  No Violation or Conflict.  The execution, delivery and performance of this
Agreement by DOC and the consummation by DOC of the transactions contemplated
hereby: (a) do not and will not violate or conflict with any provision of law or
regulation, or any writ, order, judgment or decree of any court or governmental
or regulatory authority, or any provision of DOC’s Certificate of Incorporation
or Bylaws; and (b) do not and will not, with or without the passage of time or
the giving of notice, result in the breach of, or constitute a default, cause
the acceleration of performance, or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of DOC
pursuant to any material instrument or agreement to which DOC is a party or by
which DOC or its properties may be bound or

 

4

--------------------------------------------------------------------------------


 

affected, other than instruments or agreements as to which consent shall have
been obtained at or prior to the Closing Date.

 

3.4  Consent of Governmental Authorities.  Other than in connection with the
Securities Act, the Exchange Act and the rules of the American Stock Exchange,
no consent, approval or authorization of, or registration, qualification or
filing with any federal, state or local governmental or regulatory authority is
required to be made by DOC in connection with the execution, delivery or
performance by DOC of this Agreement or the consummation by DOC of the
transactions contemplated hereby.

 

3.5  Validity of Securities.  When issued in accordance with this Agreement, the
DOC Shares shall be duly and validly authorized, legally issued and outstanding,
fully paid and non-assessable, shall not have been issued in violation of the
preemptive rights of any Person, and free and clear of all liens and
encumbrances.

 

3.6  Absence of Material Adverse Changes;  Disclosure of Material Non-Public
Information; SEC Reports.  Since the filing by DOC of its Quarterly Report on
Form 10-Q for the quarter ended September 30, 2004 and all current reports filed
on Form 8-K since such date, with the Commission, there have been no material
adverse changes to the assets, liabilities, business or condition (financial or
otherwise) of DOC, and all disclosures of material non-public information
required pursuant to the Securities Act and the Exchange Act have been made
accordingly.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

ARTICLE IV

 

Representations and Warranties of ADSX

 

In order to induce DOC to enter into this Agreement and to consummate the
transaction contemplated hereby, ADSX makes the representations and warranties
set forth below to DOC.

 

4.1  Organization; Standing and Power.  ADSX is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Missouri
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted.

 

4.2  Authorization; Enforceability.  The execution, delivery and performance of
this Agreement by ADSX and the consummation by ADSX of the transactions
contemplated hereby have been duly authorized by all requisite corporate
action.  This Agreement has been duly executed and delivered by ADSX, and
constitutes the legal, valid and binding obligation of ADSX, enforceable in
accordance with its terms, except to the extent that its enforcement is limited
by bankruptcy, insolvency, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

 

5

--------------------------------------------------------------------------------


 

4.3  No Violation or Conflict.  The execution, delivery and performance of this
Agreement by ADSX and the consummation by ADSX of the transactions contemplated
hereby: (a) do not and will not violate or conflict with any provision of law or
regulation, or any writ, order, judgment or decree of any court or governmental
or regulatory authority, or any provision of ADSX’s Articles of Incorporation or
Bylaws; and (b) do not and will not, with or without the passage of time or the
giving of notice, result in the breach of, or constitute a default, cause the
acceleration of performance, or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of ADSX
pursuant to any material instrument or agreement to which ADSX is a party or by
which ADSX or its properties may be bound or affected, other than instruments or
agreements as to which consent shall have been obtained at or prior to the
Closing Date.

 

4.4  Consent of Governmental Authorities.  Other than in connection with the
Securities Act, the Exchange Act and the rules of the Nasdaq Stock Market, no
consent, approval or authorization of, or registration, qualification or filing
with any federal, state or local governmental or regulatory authority is
required to be made by ADSX in connection with the execution, delivery or
performance by ADSX of this Agreement or the consummation by ADSX of the
transactions contemplated hereby.

 

4.5  Validity of Securities.  When issued in accordance with this Agreement, the
ADSX Exchange Shares shall be duly and validly authorized, legally issued and
outstanding, fully paid and non-assessable, shall not have been issued in
violation of the preemptive rights of any Person, and free and clear of all
liens and encumbrances.

 

4.6  Absence of Material Adverse Changes;  Disclosure of Material Non-Public
Information; SEC Reports.  Since the filing by ADSX of its Quarterly Report on
Form 10-Q for the quarter ended September 30, 2004, and all current reports on
Form 8-K filed since such date, with the Commission, there have been no material
adverse changes to the assets, liabilities, business or condition (financial or
otherwise) of ADSX, and all disclosures of material non-public information
required pursuant to the Securities Act and the Exchange Act have been made
accordingly. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

ARTICLE V

 

Covenants

 

5.1  Use of Proceeds.  DOC covenants and agrees that the ADSX Exchange Shares
shall be utilized to complete the proposed transaction with DSD/Daploma on
February    , 2005.  It is expressly understood that the covenants of DOC
contained in this Section 5.1 shall survive the Closing.

 

6

--------------------------------------------------------------------------------


 

5.2  Confidentiality.  Except as otherwise required in the performance of
obligations under this Agreement and except as otherwise required by law, any
nonpublic information received by a party or its advisors from the other party
shall be kept confidential and shall not be used or disclosed for any purpose
other than in furtherance of the transactions contemplated by this Agreement. 
The obligation of confidentiality shall not extend to information (a) which is
or shall become generally available to the public other than as a result of an
unauthorized disclosure by a party to this Agreement or a person to whom a party
has provided such information, (b) which is or becomes known by or available to
a party to this Agreement on a nonconfidential basis prior to its disclosure by
one party to the other pursuant to this Agreement, or (c) which is or becomes
available to a party on a nonconfidential basis from a source other than a party
to this Agreement.  Upon termination of this Agreement, each party shall
promptly return any confidential information received from the other party and,
upon request, shall destroy any copies of such information in its possession. 
The covenants of the parties contained in this Section 5.2 shall survive any
termination of this Agreement.

 

5.3  Notification.  Each party to this Agreement shall promptly notify the other
parties in writing of the occurrence, or pending or threatened occurrence, of
any event that would constitute a breach or violation of this Agreement by any
party or that would cause any representation or warranty made by the notifying
party in this Agreement to be false or misleading in any respect.  Any such
notification shall not limit or alter any of the representations, warranties or
covenants of the parties set forth in this Agreement nor any rights or remedies
a party may have with respect to a breach of any representation, warranty or
covenant.

 

5.4  Further Assurances.  The parties hereto shall deliver any and all other
instruments or documents required to be delivered pursuant to, or necessary or
proper in order to give effect to, all of the terms and provisions of this
Agreement including, without limitation, all necessary stock powers and such
other instruments of transfer as may be necessary or desirable to transfer
ownership of the DOC Shares or the ADSX Exchange Shares and to consummate the
transactions contemplated by this Agreement.

 

ARTICLE VI

 

Additional Agreements

 

6.1  Survival of the Representations and Warranties.  The representations and
warranties of ADSX and of DOC set forth in this Agreement shall terminate
immediately following the Closing Date (or any alternative closing date).

 

6.2  Investigation.  The representations, warranties, covenants and agreements
set forth in this Agreement shall not be affected or diminished in any way by
any investigation (or failure to investigate) at any time by or on behalf of the
party for whose benefit such representations, warranties, covenants and
agreements were made.  All statements contained herein or in any schedule,
certificate, exhibit, list or other document delivered pursuant hereto or in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties for purposes of this Agreement.

 

7

--------------------------------------------------------------------------------


 

6.3  Arbitration.  Any and all claims, disputes or matters in controversy
arising under this Agreement which the parties are unable to settle by mutual
agreement shall be resolved by binding arbitration pursuant to the Commercial
Arbitration Rules of the American Arbitration Association as in force at the
time (“AAA”).

 

(a)           A party which desires to submit a claim, dispute or controversy to
binding arbitration under this Section 6.3 shall so notify the other parties,
and if after 30 days from the date of such notice the claim, dispute or
controversy remains unsettled, any party may petition the AAA for arbitration of
the claim, dispute or controversy.  Matters submitted to arbitration shall be
resolved in accordance with the decision of a panel of three arbitrators
selected by the AAA.  The arbitrators shall be experienced in the resolution of
commercial disputes arising in the context of negotiated acquisitions of
businesses, and the place of arbitration shall be either West Palm Beach or
Delray Beach, Florida.

 

(b)           The three arbitrators shall investigate the facts and shall hold
hearings at which the parties to this Agreement may present evidence and
arguments, be represented by counsel and conduct cross-examination.  In
determining any question, matter or dispute before them, the arbitrators shall
apply the provisions of this Agreement and shall not have the power to add to,
modify or change any of the provisions of this Agreement.  The three arbitrators
shall render a written decision upon the matter presented to them by a majority
vote within 90 days after the date on which the hearings and presentation of
evidence are concluded, unless a longer period is provided under the rules of
the AAA.  The decision rendered by the arbitrators shall be final and binding
on, and unappealable by, the parties.  Judgment upon the decision rendered in
such arbitration may be entered by any court having jurisdiction thereof.  No
party to an arbitration proceeding shall be considered in default hereunder
during the pendency of arbitration proceedings relating to a disputed default.
 If the three arbitrators fail to render a timely decision, then, to the extent
permitted by law, any party shall have the right to institute an action or
proceeding in such court as shall be appropriate in the circumstances, and, upon
the institution of such action, the arbitration proceeding shall be terminated
and shall be of no further force and effect.  The arbitrators shall determine in
what proportion the parties shall bear the fees and expenses of the arbitrators,
and each party shall otherwise bear its own fees and expenses, including
expenses of legal counsel and other advisors or consultants.  It is the
intention of the parties that arbitration as described above be the sole and
exclusive means available to them for the resolution of claims, disputes or
matters in controversy arising under this Agreement, other than claims, disputes
and matters arising under those provisions referred to in the first sentence of
this Section 6.3, and only in the event that the arbitrators fail to render a
decision in accordance with the foregoing provisions shall a party have the
right to institute legal action with respect to such claim, dispute or matter. 
Accordingly, it shall be a complete defense to any action instituted by a party
with respect to a claim, dispute or matter in controversy under this Agreement
that such claim, dispute or matter has not first been submitted to arbitration
in accordance with the foregoing provisions.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Closing; Conditions Precedent

 

7.1  Closing.  All proceedings to be taken and all documents to be executed on
the Closing Date shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed.  On the
Closing Date, DOC shall deliver to ADSX (i) the DOC Shares in accordance with
the procedure described in Section 2.4, free and clear of any and all claims,
liens, charges, security interests, pledges or encumbrances of any nature
whatsoever and together with all accrued benefits and rights attaching thereto;
(ii) certificate of the Secretary of State of Delaware as of a recent date as to
the good standing of DOC and its Certificate of Incorporation; (iii) such other
documents as may be specified, or required to satisfy the conditions set forth,
in Sections 7.2 and 7.3; and (iv) such other documents and instruments as ADSX
may reasonably request.  On the Closing Date, ADSX shall deliver to DOC (i) the
ADSX Exchange Shares in accordance with the procedure described in Section 2.6,
free and clear of any and all claims, liens, charges, security interests,
pledges or encumbrances of any nature whatsoever and together with all accrued
benefits and rights attaching thereto; (ii) certificate of the Secretary of
State of Missouri as of a recent date as to the good standing of ADSX and its
Articles of Incorporation, as amended; (ii) such other documents as may be
specified, or required to satisfy the conditions set forth, in Sections 7.2 and
7.3; and (iii) such other documents and instruments as DOC may reasonably
request.

 

7.2  Conditions Precedent to the Obligations of ADSX.  All of the obligations of
ADSX under this Agreement are subject to the satisfaction at or prior to the
Closing Date (or any alternative closing date) of each and every one of the
following conditions.

 

(a)           Representations and Warranties True.  Each of the representations
and warranties of DOC contained herein or in any certificate or other document
delivered pursuant to this Agreement or in connection with the transaction
contemplated hereby shall be true and correct in all material respects (except
for representations and warranties which are by their terms qualified by
materiality, which shall be true and correct in all respects) as of the Closing
Date with the same force and effect as though made on and as of such date.

 

(b)           Performance.  DOC shall have performed and complied in all
material respects with all of the agreements, covenants and obligations required
under this Agreement to be performed or complied with by them on or prior to the
Closing Date.

 

(c)           Consents.  DOC shall have obtained all material authorizations,
consents, waivers and approvals as may be required to consummate the transaction
contemplated by this Agreement.

 

(d)           DOC Audit Committee and Board Approval.  The Audit Committee and
the Board of Directors of DOC shall have approved the execution, delivery and
performance of this Agreement by DOC.

 

(e)           Seller’s Certificate.  DOC shall have delivered to ADSX a
certificate executed by DOC, dated the Closing Date, certifying in such detail
as ADSX may reasonably request, that the conditions specified in Sections
7.2(a), (b), (c) and (d) above have been fulfilled and as to such other matters
as ADSX may reasonably request.

 

9

--------------------------------------------------------------------------------


 

7.3  Conditions Precedent to the Obligations of DOC.  All of the obligations of
DOC under this Agreement are subject to the satisfaction at or prior to the
Closing Date (or any alternative closing date) of each and every one of the
following conditions.

 

(a)           Representations and Warranties True.  Each of the representations
and warranties of ADSX contained herein or in any certificate or other document
delivered pursuant to this Agreement or in connection with the transaction
contemplated hereby shall be true and correct in all material respects (except
for representations and warranties which are by their terms qualified by
materiality, which shall be true and correct in all respects) as of the Closing
Date with the same force and effect as though made on and as of such date.

 

(b)           Performance.  ADSX shall have performed and complied in all
material respects with all of the agreements, covenants and obligations required
under this Agreement to be performed or complied with by it on or prior to the
Closing Date.

 

(c)           Consents.  ADSX shall have obtained all material authorizations,
consents, waivers and approvals as may be required to consummate the transaction
contemplated by this Agreement.

 

(d)           ADSX Audit Committee and Board Approval.  The Audit Committee and
the Board of Directors of ADSX shall have approved the execution, delivery and
performance of this Agreement by ADSX.

 

(e)           Purchaser’s Certificate.  ADSX shall have delivered to DOC a
certificate executed by ADSX, dated the Closing Date, certifying in such detail
as DOC may reasonably request, that the conditions specified in Sections 7.3(a),
(b), (c) and (d) above have been fulfilled and as to such other matters as DOC
may reasonably request.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Registration

 

8.1  Registration of ADSX Exchange Shares.  As soon as practicable after DOC has
delivered the ADSX Exchange Shares to the DSD/Daploma shareholders, ADSX shall
prepare and file with the Commission the Registration Statement covering the
resale of the ADSX Exchange Shares for an offering to be made under the
Securities Act.  The Registration Statement shall be on Form S-1 (or Form S-3 if
ADSX is then eligible to register for resale the Securities on Form S-3).  ADSX
shall use its best efforts to cause the Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, and shall use its best efforts to keep such Registration Statement
continuously effective under the Securities Act until the date when all ADSX
Exchange Shares covered by the Registration Statement have been sold or may be
sold without volume restrictions pursuant to Rule 144(k) as determined by
counsel to ADSX pursuant to a written opinion letter to such effect, addressed
and acceptable to ADSX’s transfer agent.  ADSX shall notify DOC via facsimile or
e-mail, followed by regular U.S. Mail, of the effectiveness of the Registration
Statement immediately after ADSX receives notification of the effectiveness of
such Registration Statement from the Commission;

 

 

8.2  DOC Registrable Shares’ Registration Rights;  Piggyback Registration;
Demand Registration.

 

(a) At any time and from time to time after the date of this Agreement, whenever
DOC proposes to file a registration statement, DOC shall no less than fifteen
(15) days prior to such filing give written notice to ADSX of its intention to
do so and, upon the written request of ADSX given within ten (10) days after DOC
provides such notice, shall use its good faith efforts to cause all DOC
Registrable Shares which DOC has been requested by ADSX to register to be
registered under the Securities Act to the extent necessary to permit their sale
or other disposition in accordance with the intended methods of distribution
specified in the request of ADSX.

 

(b) At any time and from time to time after the date of this Agreement, upon
receipt of a written request from ADSX specifying the number of DOC Registrable
Shares that ADSX desires to register for public sale, DOC promptly shall prepare
and file with the Commission within 120 days of the written request a
registration statement under the Securities Act covering a public offering of
the DOC Registrable Shares and shall use all reasonable efforts to cause the
registration statement to become effective as soon as is practicable.  If
permitted by the Securities Act, DOC shall use a Form S-3 registration statement
(or any successor form) to register the DOC Registrable Shares pursuant to this
Section 8.2(b).  If it is ineligible to use a Form S-3 registration statement,
DOC may use any other form of SEC registration statement that it considers
appropriate, as long as DOC is eligible to use the form and the form does not
impair in any way ADSX’s ability to publicly offer and sell any DOC Registrable
Shares compared to such ability if DOC were eligible to use Form S-3.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Termination

 

9.1  Termination.  This Agreement may be terminated as follows:  (i) by mutual
written consent of the parties at any time prior to an alternative closing date
(in lieu of the Closing Date); and (ii) ADSX or DOC may terminate this Agreement
by giving written notice to the other party at any time prior to an alternative
closing date (in lieu of the Closing Date) if either ADSX or DOC has breached
any representation, warranty or covenant contained in this Agreement in any
material respect.

 

9.2  Effect of Termination.  If ADSX or DOC terminates this Agreement pursuant
to Section 9.1(ii), all rights and obligations of the parties hereunder shall
terminate without any liability of any party to the other party.

 

ARTICLE X

 

Miscellaneous

 

10.1  Notices.  Any notice, demand, claim or other communication under this
Agreement shall be in writing and shall be delivered personally or sent by
certified mail, return receipt requested, postage prepaid, or sent by facsimile
or prepaid overnight courier to the parties at the addresses set forth below
their names on the signature pages of this Agreement (or at such other addresses
as shall be specified by the parties by like notice).  Such notices, demands,
claims and other communications shall be deemed given when actually received or,
(a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery, (b) in the case of
certified U.S. mail, five days after deposit in the U.S. mail, or (c) in the
case of facsimile, the date upon which the transmitting party received
confirmation of receipt by facsimile, telephone or otherwise.

 

10.2  Entire Agreement.  This Agreement contains every obligation and
understanding between the parties relating to the subject matter hereof and
merges all prior discussions, negotiations and agreements, if any, between them,
and none of the parties shall be bound by any conditions, definitions,
understandings, warranties or representations other than as expressly provided
or referred to herein.

 

10.3  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

 

10.4  Assignment.  This Agreement may not be assigned by any party without the
written consent of the other party.

 

10.5  Waiver and Amendment.  Any representation, warranty, covenant, term or
condition of this Agreement which may legally be waived, may be waived, or the
time of performance thereof extended, at any time by the party hereto entitled
to the benefit thereof, and any term, condition or covenant hereof (including,
without limitation, the period during which any condition is to be satisfied or
any obligation performed) may be amended by the parties hereto at

 

12

--------------------------------------------------------------------------------


 

any time.  Any such waiver, extension or amendment shall be evidenced by an
instrument in writing executed on behalf of the appropriate party by its
Chairman, President or any Vice President or other person, who has been
authorized by its Board of Directors to execute waivers, extensions or
amendments on its behalf.  No waiver by any party hereto, whether express or
implied, of its rights under any provision of this Agreement shall constitute a
waiver of such party’s rights under such provisions at any other time or a
waiver of such party’s rights under any other provision of this Agreement.  No
failure by any party hereto to take any action against any breach of this
Agreement or default by another party shall constitute a waiver of the former
party’s right to enforce any provision of this Agreement or to take action
against such breach or default or any subsequent breach or default by such other
party.

 

10.6  Severability.  In the event that any one or more of the provisions
contained in this Agreement shall be declared invalid, void or unenforceable,
the remainder of the provisions of this Agreement shall remain in full force and
effect, and such invalid, void or unenforceable provision shall be interpreted
as closely as possible to the manner in which it was written.

 

10.7  Expenses.  Each party agrees to pay, without right of reimbursement from
the other party, the costs incurred by it incident to the performance of its
obligations under this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, costs incident to the
preparation of this Agreement, and the fees and disbursements of counsel,
accountants and consultants employed by such party in connection herewith.

 

10.8  Headings.  The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of any provisions of this Agreement.

 

10.9  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

10.10  Time of Essence.  Wherever time is specified for the doing or performance
of any act hereunder, time shall be considered of the essence.

 

10.11  Litigation; Prevailing Party.  If, notwithstanding the provisions of
Section 6.3 regarding arbitration hereunder, any litigation is instituted with
regard to this Agreement, the prevailing party shall be entitled to receive from
the non-prevailing party and the non-prevailing party shall pay all reasonable
fees and expenses of counsel for the prevailing party.

 

10.12  Injunctive Relief.  It is possible that remedies at law may be inadequate
and, therefore, the parties hereto shall be entitled to equitable relief
including, without limitation, injunctive relief, specific performance or other
equitable remedies in addition to all other remedies provided hereunder or
available to the parties hereto at law or in equity.

 

10.13  Remedies Cumulative.  No remedy made available by any of the provisions
of this Agreement is intended to be exclusive of any other remedy, and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity.

 

13

--------------------------------------------------------------------------------


 

10.14  Governing Law.  This Agreement has been entered into and shall be
construed and enforced in accordance with the laws of the State of Florida
without reference to the choice of law principles thereof.

 

10.15  Jurisdiction and Venue.  If, notwithstanding the provisions of Section
6.3 regarding arbitration hereunder, any litigation is instituted with regard to
this Agreement, this Agreement shall be subject to the exclusive jurisdiction of
the courts of Palm Beach County, Florida.  The parties to this Agreement agree
that any breach of any term or condition of this Agreement shall be deemed to be
a breach occurring in the State of Florida by virtue of a failure to perform an
act required to be performed in the State of Florida and irrevocably and
expressly agree to submit to the jurisdiction of the courts of the State of
Florida for the purpose of resolving any disputes among the parties relating to
this Agreement or the transactions contemplated hereby.  The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, or any judgment entered by any
court in respect hereof brought in Palm Beach County, Florida, and further
irrevocably waive any claim that any suit, action or proceeding brought in Palm
Beach County, Florida has been brought in an inconvenient forum.

 

10.16  Participation of Parties.  The parties hereto acknowledge that this
Agreement and all matters contemplated herein, have been negotiated among all
parties hereto and their respective legal counsel and that all such parties have
participated in the drafting and preparation of this Agreement from the
commencement of negotiations at all times through the execution hereof.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

10.17  Preliminary Statements.  The parties hereto acknowledge that the
preliminary statements contained herein shall be deemed part of this Agreement
and shall be binding upon the parties.

 

[signatures on following page]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

APPLIED DIGITAL SOLUTIONS, INC.

 

 

 

By: /s/ Scott R. Silverman

 

Name: Scott R. Silverman

 

Title: Chief Executive Officer

 

 

 

Address for Notice:

 

1690 South Congress Avenue, Suite 200

 

Delray Beach, Florida 33445

 

Attn: Scott R. Silverman, CEO

 

Tel: (561) 805-8056

 

Fax: (561) 805-8001

 

 

With a copy to:

Holland & Knight LLP

and

Applied Digital Solutions, Inc.

 

701 Brickell Avenue

1690 South Congress Avenue

 

Suite 3000

Suite 200

 

Miami, FL 33131

Delray Beach, Florida 33445

 

Attn: Harvey Goldman, Esq.

Attn: Michael Krawitz, Esq.

 

Tel: (305)789-7506

Tel: (561) 805-8005

 

Fax: (305)789-7799

Fax: (561) 805-8001

 

 

 

 

DIGITAL ANGEL CORPORATION

 

 

 

By:/s/ Kevin N. Mc Grath

 

Name: Kevin N. McGrath

 

Title: Chief Executive Officer

 

 

 

Address for Notice:

 

490 Villaume Corporation

 

South St. Paul, MN 55075

 

Attn: Kevin N. McGrath

 

Tel: (651) 455-1621

 

Fax: (651) 455-0413

 

 

With a copy to:

Winthrop & Weinstine

 

Suite 3500

 

225 South Sixth Street

 

Minneapolis, MN 55402

 

Attn: Philip Colton, Esq.

 

Tel: (612) 604-6400

 

Fax: (612) 604-6800

 

15

--------------------------------------------------------------------------------


 

Schedules

 

(as necessary)

 

--------------------------------------------------------------------------------